62




      OFFICE             OF THE AmORNEY             GENERALOF   TEXAS
                                          AUSTIN




                                                           ._
Honorabls C. 1c.kns, Prssldsnt
Southwrst Tsxas Stat. Tsashsrs Collags
San Xareos, Texas
Dear Sir:




     this automob
     ssnss? Mu8




                                                   same general laws?*
                                              on's Annotate6 Texas Statutes,
                                              or the ?srlous institutions
                                              sst Texas Stats Tsaohsrs Col-



                                . . . .
           Thsrr is PO basis for assuaing that in lsaring ths
oontrol of the88 funds solrly within ths hands of the board
that the Lsgislaturo lntondsd that ssld funds should boeoas
                         In hot,
any lsss stat0 IBOLOII*J~~        Ssotlon b of ths suw Ar-
tiols rrqulrss that sspamts looounts shall br krpt at ths
institution *showing ths sour018 of all sume oollsotsd,and
ths purposes for whloh srpendsd* while Ssotlon 4 of ths Ar-
tlols provides for a biennial printing of a report showlq




        I.   C”**I”“.”    1..
                                                              --
                                                                   63



Honorable C. X. Evans, Pagi   E


the rsoeipts and dfsbursementsof all funds handled by the
instltutlon. Finally, in Seotion 8a, the Article says
that:
          "* * * this law shall be subordinate and
     sub~servlentto ths biennial appropriation bills
     for the support of the several institutions
     heroin m8ntfOneda"
          To assume, as we do, that such funds are and re-
naln state moneys is to say that any property or equipment
purohasod with suoh funds becomes the property or equipment
of the state and is eubjeot to all rules ,andregulations
whloh the Legislature may have prescrlbad ior suoh property
or equipment.
          You are respeottullyadvised, therefore, that it
1s the opinion of this department, that the automobile whloh
you deacrlbsd as purchased from studant fees ior the purpoea
or transportingathletic teams is a state owned vehlole in
the legal sense of the word, murt be Operated according to
the rules and regulation8 whloh the Legislature ha8 prescribed
for the operation of state owned vehioles, and must be marked
in acoordanoe with Article 881 of the Texas Penal Code, Vernonvs
Annotated Criminal Statutes.




                                   BY %rv?ohU
                                                  As&tar&